PER CURIAM.
Appellant seeks review of his conviction and sentence to ten years in the State penitentiary, entered by the trial court pursuant to a non-jury trial finding the appellant guilty of robbery in violation of § 813.011, Fla.Stat., F.S.A.
The only point preserved for review on this appeal is the sufficiency of the evidence to support the conviction. Examining the record in light of this principle, we find direct testimony that the appellant struggled with the victim, removed his wallet from his back pocket, and was positively identified. Therefore, we do not disturb the judgment of conviction here under review, upon the authority of Sharon v. State, Fla.App.1963, 156 So.2d 677; Crum v. State, Fla.App.1965, 172 So.2d 24; Williams v. State, Fla.App.1966, 187 So.2d 913.
Affirmed.